Citation Nr: 1546470	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).

In October 2015, following the June 2015 Board hearing, the Veteran submitted a statement to VA in support of his claim, and did not request initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Board notes that the issue on appeal was previously characterized by the RO as one of reopening.  However, review of the record reveals that the current appeal arises from the Veteran's original claim for service connection for PTSD, which was denied in the January 2010 rating decision.  Specifically, the Veteran filed an original claim for service connection for PTSD in May 2009.  See VA Form 21-4138, Statement in Support of Claim, received in May 2009.  The RO denied the claim in the January 2010 rating decision.  In September 2010, within the one-year appeal period following the issuance of the January 2010 rating decision, the Veteran submitted a notice of disagreement as to the RO's denial of entitlement to service connection for PTSD.  See VA Form 21-4138, received in September 2010.  The RO then issued a statement of the case as to the matter in January 2014, and the Veteran submitted a timely substantive appeal as to the issue.  See VA Form 9, Appeal to Board of Appeals, received in March 2014.  Therefore, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for service connection stemming from the original claim filed in May 2009.


FINDING OF FACT

The most probative evidence of record does not reflect a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in March 2009 and November 2009 satisfied the duty to notify provisions with respect to service connection.  The letters notified the Veteran of the factors pertinent to the establishment of service connection for PTSD, to include on the basis of personal trauma, and to the establishment of an effective date and disability rating in the event of a grant of service connection for PTSD.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for PTSD.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, as will be discussed below, there is no competent evidence of a current diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As there is no current disability, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his alleged PTSD.  The VLJ further asked the Veteran specific questions concerning his claimed in-service stressful event.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also notes that the Veteran indicated at the June 2015 Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits.  The Federal Circuit has held that, under the duty to assist provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to obtain disability records from the SSA only if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz, 590 F.3d at 1323.  "Relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the veteran's claim.  Id. at 1321.  VA need not obtain SSA records in every case to rule out their relevance.  Id. at 1323.  In this case, as discussed in more detail below, the Board denies entitlement to service connection for PTSD because the Veteran does not have a current, valid diagnosis for PTSD.  At the June 2015 Board hearing, the Veteran confirmed that he has not received a formal diagnosis of PTSD.  Furthermore, the Veteran indicated that he has been in receipt of SSA disability benefits since 1985.  Therefore, any records associated with his application for those benefits would predate the Veteran's claim for service connection for PTSD by over two decades and would not provide evidence of a current, valid diagnosis for PTSD.  As such, the Board finds that the SSA records do not present a reasonable possibility of helping to substantiate the Veteran's claim.  Thus, they are not "relevant," and a remand to obtain the SSA records is not warranted.  See 38 U.S.C.A. § 5103A(a)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In that regard the Board again notes that the Veteran testified at the June 2015 hearing that he has not been diagnosed with PTSD.  As such, any outstanding evidence would not reasonably affect the decision made herein, which denies the claim for entitlement to service connection for PTSD on the basis that the Veteran does not have a current diagnosis of PTSD.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Veteran contends that he has PTSD that is related to an in-service stressor.  Specifically, he reports that in May or June 1980 he was assaulted by five navy medics, restrained, and kept in solitary confinement in a psychiatric ward.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in May 2009.

The Veteran's service treatment records include a Medical Board Report dated in June 1980.  The report indicates that in early June 1980, the Veteran became mute and immobile with alternating periods of rambling, incoherent speech.  The Veteran was treated with milieu therapy and psychopharmacology and individual psychotherapy.  He was also started on a course of thiothixene.  Psychological testing was suggestive of an illness of psychotic proportions with potential for violent acting out and definite potential for explosiveness.  The Veteran was deemed unfit for further military service.  The medical board diagnosed the Veteran with severe, unchanged acute schizophrenic episode, and recommended that the Veteran be transferred to a VA hospital.  The service treatment records do not show that the Veteran was diagnosed with PTSD during his active service.

The VA treatment records relevant to the appeal period show that the Veteran receives psychiatric treatment for paranoid schizophrenia.  In March 2010, the Veteran had a positive PTSD screen.  However, in April 2010, he had a negative PTSD screen.  A mental health clinic note dated in October 2010 shows that the Veteran expressed a belief that he has PTSD and not psychosis; however, the attending physician continued the diagnosis of paranoid schizophrenia and did not provide a diagnosis of PTSD.  A mental health note dated the following day in October 2010 states, "Vet is adamant that he has PTSD and wants [treatment] for it."  Again, no diagnosis of PTSD was provided.  In May 2011, the Veteran again stated that he felt he had PTSD and that he wanted to receive therapy for his PTSD symptoms.  On mental status examination, he was alert, fully oriented, and neatly dressed and well-groomed; his speech was soft-spoken but otherwise normal; he had normal thought processes and depressed affect; and he was not overtly paranoid.  The attending physician diagnosed the Veteran with paranoid type schizophrenia, and provided a rule-out diagnosis of  PTSD.  In November 2012, the Veteran sought a mental health consultation and expressed interest in vocational rehabilitation.  He had a positive PTSD screen, and the attending physician provided an impression of "PTSD psychosis."  A social work note dated later in November 2012 shows that the Veteran again reported suffering from issues he described as PTSD stemming from an in-service hospitalization in 1980.  In the social work triage assessment, the social worker marked "yes" for PTSD.

The VA treatment records further show that in April 2014, the Veteran again reported PTSD symptoms stemming from the in-service hospitalization, but "he [was] vague about his symptoms. . . ."  The Veteran denied symptoms of depression and anxiety.  On mental status examination, the Veteran was calm and semi-cooperative, though guarded.  His orientation was intact to all spheres, and he had fair attention and intact concentration.  His affect was constricted, his mood was "OK," his though processes were logical and coherent, and his thought content was guarded.  The attending physician's impression was of unspecified schizophrenia spectrum and other psychotic disorder, unspecified anxiety disorder, and unspecified trauma- and stressor-related disorder.  A rule-out diagnosis for PTSD was provided.  In June 2014, the Veteran again reported a history of PTSD symptoms, and a rule-out diagnosis for PTSD was again provided.

The Veteran has been provided three VA mental disorders examinations during the appeal period.  These examinations were provided in relation to other claims for VA benefits, but include information relevant to the claim for entitlement to service connection for PTSD.  In December 2009, a VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported experiencing "pain and sorrow" in relation to his in-service hospitalization.  On mental status examination, the Veteran was cooperative and intact to all spheres, but had lethargic psychomotor activity, a flat affect, and a depressed mood.  He was unable to perform serial sevens, endorsed suicidal ideation without plan or intent, and was preoccupied with one or two topics, ruminations, delusions, and paranoid ideations.  He endorsed auditory and visual hallucinations.  The VA examiner diagnosed the Veteran with paranoid type schizophrenia.  The examiner commented, "Patient reports that he thinks his accurate diagnosis is PTSD."  However, the examiner did not provide a diagnosis of PTSD.

In September 2010, a VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran reported extreme trauma stemming from the in-service hospitalization, and attributed most, if not all, of his mental health symptoms to the incident.  On mental status examination, the Veteran was cooperative with unremarkable psychomotor activity and speech.  He had a flat affect and depressed mood.  He was able to perform serial sevens, and was oriented to all spheres.  The Veteran again endorsed suicidal ideation without intent or plan, and was preoccupied with one or two topics, ruminations, delusions, and paranoid ideation.  The VA examiner diagnosed the Veteran with paranoid type schizophrenia.  The examiner did not provide a diagnosis if PTSD.

In June 2014, a VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran reported that he had marriage difficulties, had good relationships with some family members and poor relationships with others,  had no close friends, and was avoidant and suspicious and mistrustful of others.  The Veteran indicated that he was not diagnosed with PTSD, but believes he has PTSD relating to his in-service hospitalization.  The VA examiner noted that the record does show an in-service psychiatric hospitalization, but does not indicate that the Veteran was restrained, as reported by the Veteran.  The examiner found that the Veteran has many psychiatric symptoms, but that those symptoms are attributable to his schizophrenia, which is his only diagnosed mental disorder.

In summary, the record shows that the Veteran has reported that he suffers from PTSD.  He has complained of PTSD symptoms both to his health care providers in pursuit of treatment and to VA in pursuit of VA benefits.  However, he has not been diagnosed with PTSD by a competent medical source.  The Board has considered the Veteran's assertions that he has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD conforming to the DSM-IV.  The Board instead affords probative value to the medical evidence of record, which shows that multiple medical care providers and VA examiners have considered the Veteran's reports of PTSD and PTSD symptoms relating to the in-service hospitalization, and have declined to provide a formal diagnosis for PTSD.  The care providers and VA examiners have instead continued the Veteran's diagnosis of paranoid schizophrenia, for which the Veteran has already been service-connected.

The Board acknowledges that the VA treatment records include positive PTSD screens, rule-out diagnoses for PTSD, and an impression of "PTSD psychosis."  In addition, a social worker marked "yes" for PTSD in the November 2012 social work triage assessment.  However, such findings are not equivalent to a confirmed diagnosis of PTSD conforming to the Diagnostic and Statistical Manual for Mental Disorders, as required by 38 C.F.R. §§ 4.125, 4.130.  The impression of PTSD psychosis and the social worker's endorsement of PTSD on the November 2012 social work triage assessment appear to be based on the Veteran's own reports of PTSD symptoms, and are not accompanied by a description of how the Veteran meets the DSM-IV diagnostic criteria for PTSD.  Furthermore, the Board notes that the records also include negative PTSD screens.  Moreover, the June 2014 VA examiner reviewed the entire record, to include the VA treatment records containing the positive PTSD screens, rule-out diagnoses, finding of "PTSD psychosis," and "yes" notation on the social work triage assessment, and concluded that the Veteran's only diagnosed psychiatric disability is schizophrenia.  The Board finds the positive PTSD screens, rule-out diagnoses for PTSD, impression of "PTSD psychosis," and "yes" notation on the social work triage assessment to be less probative than the other evidence of record, which includes detailed descriptions of the Veteran's psychiatric symptomatology and supported findings that the Veteran did not satisfy the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual for Mental Disorders at any time during or in proximity to the appeal period.

Accordingly, the most probative evidence of record shows that the Veteran did not have a diagnosis for PTSD under the criteria set forth in DSM-IV during the appeal period or in proximity to the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


